Citation Nr: 0516553	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to the payment of VA benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to 
December 1971.  He was discharged in December 1971 under 
conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (the RO) which determined that the character of the 
appellant's discharge from service constitutes a bar to the 
payment of VA benefits.

The appellant and his spouse presented testimony before the 
undersigned Acting Veterans Law Judge (AVLJ) at the RO in 
February 2005.  A transcript of this hearing has been 
associated with the appellant's VA claims folder.  The 
appellant submitted additional evidence directly to the Board 
at the hearing.  He has waived review of this evidence by the 
RO.  See 38 C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.  The appellant served on active duty from June 1969 to 
December 1971; he requested a discharge for the good of the 
service to avoid trial by court-martial.

2.  A February 1978 decision of a Special Discharge Review 
Board (SDRB) upgraded the appellant's character of service to 
a general discharge; this action was not affirmed by an 
August 1978 decision of an Army Decision Review Board (ADRB) 
established under the provisions of 10 U.S.C.A. § 1553 (West 
2002).  

3.  A May 1998 decision of an Army Board for Correction of 
Military Records (ABCMR) established under the provisions of 
10 38 U.S.C.A. § 1552 (West 2002) declined to upgrade the 
character of the appellant's discharge from other than 
honorable.

4.  The appellant was not insane at the time of the committed 
acts that resulted in his discharge from service, nor has he 
contended as much.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 
5303 (West 2002); 38 C.F.R. § 3.12 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish status as a 
"veteran," as that term is defined by law, in order to 
establish his entitlement to service connection for 
disabilities claimed to have been sustained as a result of 
active service.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veterans Claims (the 
Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  

In the instant case, the appellant essentially argues that 
because of the upgrade of his discharge to "general" in the 
February 1978 SDRB decision, his original discharge under 
other than honorable conditions should not serve as a bar to 
the receipt of VA monetary benefits.  As will be explained in 
greater detail below, despite the SDRB's decision, this alone 
is not enough to legally substantiate the claim.  Because the 
law and not the evidence is dispositive in the instant case, 
additional factual development would have no bearing on the 
ultimate outcome.  Accordingly, VCAA can have no effect on 
this appeal.  See Dela Cruz, supra; see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].  No benefit would flow to the 
appellant if the Board were to remand the case for VCAA 
compliance action.  Additional development by the Board would 
only serve to waste scarce VA resources and unnecessarily 
delay the ultimate adjudication of the appellant's claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant]; 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
[remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided].  

The Board notes, however, that the appellant was informed in 
the November 2003 statement of the case (SOC) and the January 
2005 supplemental statement of the case (SSOC) of the 
relevant law and regulations pertaining to his claim 
(including those relating to character of discharge and 
receipt of VA benefits), and of the particular deficiencies 
in the evidence with respect to his claim.  The Board adds 
that general due process concerns have been satisfied in 
connection with this appeal.  See 38 C.F.R. § 3.103 (2004).  
The appellant engaged the services of a representative, was 
provided with ample opportunity to submit evidence and 
argument in support of his claim, and presented testimony 
before the undersigned AVLJ in February 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Character of discharge - effect on receipt of benefits

The pertinent provisions of 38 U.S.C.A. § 3.12 (2004), 
relating to character if discharge, provide as follows:  

(a) If the former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable (38 U.S.C. 
101(2)).  A discharge under honorable conditions is binding 
on the Department of Veterans Affairs as to character of 
discharge.  

(b) A discharge or release from service under one of the 
conditions specified in this section is a bar to the payment 
of benefits unless it is found that the person was insane at 
the time of committing the offense causing such discharge or 
release or unless otherwise specifically provided (38 U.S.C. 
5303(b)). 

(d) A discharge or release because of one of the offenses 
specified in this paragraph is considered to have been issued 
under dishonorable conditions. 

(1) Acceptance of an undesirable discharge to escape 
trial by general court-martial. 

(2) Mutiny or spying. 

(3) An offense involving moral turpitude.  This 
includes, generally, conviction of a felony. 

(4) Willful and persistent misconduct.  This includes a 
discharge under other than honorable conditions, if it 
is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.

(5) Homosexual acts involving aggravating circumstances 
or other factors affecting the performance of duty.  
Examples of homosexual acts involving aggravating 
circumstances or other factors affecting the performance 
of duty include child molestation, homosexual 
prostitution, homosexual acts or conduct accompanied by 
assault or coercion, and homosexual acts or conduct 
taking place between service members of disparate rank, 
grade, or status when a service member has taken 
advantage of his or her superior rank, grade, or status. 

(e) An honorable discharge or discharge under honorable 
conditions issued through a board for correction of records 
established under authority of 10 U.S.C. 1552 is final and 
conclusive on the Department of Veterans Affairs.  The action 
of the board sets aside any prior bar to benefits imposed 
under paragraph (c) or (d) of this section. 

(h) Unless a discharge review board established under 10 
U.S.C. 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section: 

(1) The President's directive of January 19, 1977, 
implementing Presidential Proclamation 4313 of September 
16, 1974; or 

(2) The Department of Defense's special discharge review 
program effective April 5, 1977; or 

(3) Any discharge review program implemented after April 
5, 1977, that does not apply to all persons 
administratively discharged or released from active 
military service under other than honorable conditions. 
(Authority: 38 U.S.C. 5303(e)). 

See 38 C.F.R. § 3.12 (2004).

Factual Background

The appellant served in the United States Army from June 1969 
to December 1971, including service in the Republic of 
Vietnam.  His military record contains multiple instances of 
misconduct which eventually led to his discharge under 
conditions other than honorable.  He twice received 
nonjudicial punishment (NJP) in March 1970, once for 
urinating on a hall floor and once for dereliction of duty.  
NJP was also administered on four occasions between April 
1970 and February 1971 for offenses including possession of 
marijuana, willfully disobeying a lawful order, and being 
AWOL.  

In November 1971, a summary court-martial convicted the 
appellant of wrongfully and willfully obtaining telephone 
services with intent to defraud the government.  Later the 
same month, the appellant was charged with wrongful 
possession of marijuana and voluntarily requested discharge 
from the Army in lieu of trial by court-martial.  He was 
discharged under other than honorable conditions in December 
1971.

Subsequently, in a February 1978 decision, the appellant's 
discharge was upgraded to a general one by a SDRB.  His DD 
Form 214 was updated to reflect the change.  In August 1978, 
however, an ADRB established under 10 U.S.C.A. § 1553 
reviewed the appellant's discharge and determined that his 
disciplinary record, when considered with his record of 
service and the absence of mitigating circumstances, did not 
warrant upgrade.  The ADRB voted not to affirm the 
appellant's discharge upgrade.

Thereafter, in a May 1998 decision, an ABCMR established 
under 10 U.S.C.A. § 1552 likewise declined to upgrade the 
character of the appellant's discharge.

Analysis

The appellant is seeking to be declared a "veteran," as 
that term is defined is defined by law, in order to establish 
entitlement to VA benefits.  He essentially contends that 
despite a dishonorable discharge in December 1971, he is 
entitled to VA benefits because the February 1978 SDRB 
decision upgraded his discharge to a general one.  As note in 
the law and regulations section above, however, unless a 
discharge review board established under 10 U.S.C.A. § 1553 
determines on an individual case basis that the discharge 
should be upgraded, an honorable or general discharge awarded 
by a SDRB does not remove a bar to benefits.  See 38 C.F.R. 
§ 3.12(h) (2004).  

In the instant case, an August 1978 ADRB established under 10 
U.S.C.A. § 1553 declined to affirm the discharge upgrade 
granted to the appellant by the February 1978 SDRB.  
Therefore, under the provisions of 38 C.F.R. § 3.12(h), the 
ADRB's decision essentially serves as a bar to VA benefits 
despite the SDRB's decision upgrading the character of 
discharge.

Since the ADRB's decision declined to upgrade the character 
of the appellant's discharge, eligibility for VA benefits 
would require a finding that he was insane at the time he 
committed the offense causing discharge or that a board of 
correction of military records (established under the 
authority provided by 10 U.S.C.A. § 1552) upgraded his 
discharge to one under honorable conditions.  See 38 C.F.R. 
§ 3.12 (b)-(h) (2004).  There is no suggestion in the 
evidence of record that the appellant was insane at any time 
during his military service, or that he otherwise did not 
know right from wrong.  Additionally, neither the appellant 
nor his representative have contended that he was insane at 
any time during service, and have not pointed to any evidence 
demonstrating that such was the case.  Moreover, a May 1998 
decision of an ABCMR established under 10 U.S.C.A. § 1552 
refused to upgrade the appellant's discharge.  Therefore, the 
Board finds no basis in law to remove the bar to benefits 
imposed by reason of the appellant's dishonorable discharge.  
The benefit sought on appeal is accordingly denied.

Additional comment

The Board has also considered the appellants arguments to the 
effect that his alleged combat service in Vietnam should 
somehow "cancel out" his dishonorable discharge and render 
him eligible for VA benefits.  This argument appears to be 
one couched in equity; however, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided 
this case based on the application of controlling law to the 
facts, as they currently exist.  The proper forum for an 
argument such as the one proposed by the appellant is before 
Congress and not the Board.


ORDER

The character of the appellant's discharge from service 
constitutes a bar to VA benefits; the appeal is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


